Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the caption “Experts” in the prospectus, which is referred to and made part of this Amendment No. 1 to the Registration Statement (Form S-3) of Pernix Therapeutics Holdings, Inc. for the registration of common stock and to theincorporation by referencetherein of our report dated March29, 2012, with respect to the consolidated financial statements of Pernix Therapeutics Holdings, Inc. included in its Annual Report on Form 10-K for the year ended December 31, 2011, filed with the Securities and Exchange Commission. /s/ Cherry Bekaert LLP (formerly Cherry, Bekaert& Holland, L.L.P.) Atlanta, Georgia January 24, 2013
